Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 17/088,380, the examiner acknowledges the applicant's submission of the amendment dated 3/10/2022.  Claims 1, 4, 7, 9, 12-13 and 18 have been amended. Claims 1-20 are pending. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Thomas (US 2015/0347026) teaches [“The memory 108 may include non-volatile memory (such as flash memory). One or more memory types may be included in memory 108. The memory may include cache storage (also referred to as binary cache) 118 and main memory (also referred to as long term memory) 120 that may be made up of the same type of flash memory cell or different types of flash memory cells. For example, the cache storage 118 may be configured in a single level cell (SLC) type of flash configuration having a one bit per cell capacity while the long term storage 120 may consist of a multi-level cell (MLC) type flash memory configuration having two or more bit per cell capacity to take advantage of the higher write speed of SLC flash and the higher density of MLC flash.” (par. 0024) “the storage device 102 itself stores and maintains a primary mapping table 134 or other data structure that tracks the logical addresses supplied by the host file system 128 and the physical addresses in flash memory where the storage device 102 is keeping the data. One way to maintain a primary mapping table 134 (also referred to as a group address table or GAT) of all logical to physical address relationships in the storage device is to maintain the entire table in flash memory (such as NAND flash) and to then copy the entire table into a mapping table cache 136 (also referred to as a GAT Cache) in fast access memory such as the DRAM 114 in the controller 106 of the storage device 102. “ (par. 0030)].

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/10/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a memory device including a memory cell array that stores normal data and map data; and a memory controller configured to control overall operation, including program operation, read operation, and erase operation, of the memory device in response to requests from a host, wherein the memory device is configured to, during a map data load operation, transmit first map data to the memory controller by reading the first map data among the map data stored in the memory cell array, and transmit second map data having a higher access level than the first map data to a page buffer group of the memory device by reading the second map data among the map data, and wherein the page buffer group comprises a first map buffer stage storing the second map data by reading the second map data among the map data stored in the memory cell array and a second map buffer stage storing a logical block address received from the memory controller.”
Independent claims 12 and 18 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-11, 13-17 and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 22, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135